COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                            NOTICE OF ORDER ON MOTION

Cause number:       01-12-00299-CR
Style:              Cregory Thompson

                    v The State of Texas
Date motion
filed*:             October 31, 2013
Type of
motion:             Motion to publish opinion
Party filing
motion:             State of Texas




IT IS ORDERED that the motion is GRANTED. See TEX. R. APP. P. 19.3(e).




Judge's signature: /s/ Jane Bland
                     Acting individually        Acting for the Court

               Panel consists of Justices Jennings, Bland, and Massengale


Date: July 3, 2014




November 7, 2008 Revision